Citation Nr: 1518444	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-21 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than November 10, 2011 for a 70 percent disability rating (or evaluation) for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than November 10, 2011 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence. 

The December 2010 rating decision granted service connection for PTSD, assigning a 30 percent initial disability rating, effective November 5, 2009 (the date of the claim for service connection for PTSD).  Within the one-year appeal period following issuance of the December 2010 rating decision, new and material evidence pertaining to the severity of symptoms and functional impairment associated with the PTSD was received.  See 38 C.F.R. § 3.156(b) (2014).  A notice of disagreement as to the initial rating for PTSD was also submitted in association with the new and material evidence.  Also at that time, the Veteran submitted a claim for a TDIU, along with a letter from the Veteran's private treating mental health professional, L.G., and co-signed by Dr. A.F., dated November 2011, regarding the PTSD symptoms and impairment.

Because both a Notice of Disagreement and new and material evidence pertinent to the initial rating assigned for PTSD was received prior to expiration of the appeal period for the December 2010 rating decision (i.e., the evidence was neither cumulative nor redundant of evidence previously considered and related to a previously unestablished fact of symptoms and functional impairment associated with PTSD worse than reflected in evidence previously considered when assigning the initial rating for PTSD), the December 2010 rating decision adjudicating the initial rating for PTSD did not become final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010) (holding that, in addition to considering whether a Notice of Disagreement has been filed within one year, VA should consider whether new and material evidence under 38 C.F.R. § 3.156(b) has been received to require readjudication).  

In the June 2013 rating decision, the RO granted a TDIU, effective November 10, 2011, continued the 30 percent rating for the period from November 5, 2009 to November 9, 2011 for PTSD, and granted a 70 percent rating for PTSD for the initial rating period from November 10, 2011, forward, creating "staged" ratings.  

The Veteran submitted a timely Notice of Disagreement in July 2013 as to the effective dates of the initial rating of 70 percent from November 10, 2011 and a TDIU, effective November 10, 2011.  The appeal for earlier effective dates for the rating and TDIU was perfected in April 2014.

In this case, none of the above described rating decisions became final.  Accordingly, the period on appeal with regard to PTSD, and consequently the TDIU claim that attached to the PTSD initial rating issue, run to the Veteran's initial claim of service connection for PTSD, i.e., November 5, 2009.  See Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009) (holding that when entitlement to a TDIU is raised during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability).

The Board notes that the claim for an earlier effective date for PTSD could also be adjudicated as an initial rating appeal; however, all the questions that would pertain to an initial rating issue (i.e., whether the criteria for a 70 percent rating were met during the rating period from November 5, 2009 to November 10, 2011) are being decided by the perfected earlier effective date issue which involves the questions of when entitlement to the 70 percent rating arose.  In addition, there is no prejudice to the Veteran regarding the styling of the issue as one for an earlier effective date for the 70 percent rating for PTSD because the result would have been the same (70 percent rating beginning on November 5, 2009) under either an initial rating or effective date analysis, i.e., whether finding that the 70 percent criteria were met from November 5, 2009 (initial rating analysis) or finding that entitlement to a 70 percent rating arose on or before November 5, 2009 (effective date analysis).



FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for PTSD on November 5, 2009.

2.  Entitlement to a 70 percent disability rating for the service-connected PTSD arose on or before November 5, 2009.

3.  The Veteran's claim for a TDIU was constructively received by VA on November 5, 2009 at the same time as the initial claim for service connection for PTSD.

4.  Entitlement to a TDIU arose January 1, 2011 (i.e., the last day the Veteran was engaged in substantially gainful employment).


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an earlier effective date of November 5, 2009, but no earlier, for the award of a 70 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an earlier effective date of January 1, 2011, but no earlier, for the grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16, 4.18, 4.19 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The current appeal is for earlier effective dates for an initial disability rating for PTSD and a TDIU.  Earlier effective date issues, as are initial rating issues, are generally considered to be "downstream" elements of the service connection claim.  See 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).

Given the favorable outcomes adjudicated herein, resulting in a grant of 70 percent for PTSD from November 5, 2009 (the date the claim was filed) and a grant of a TDIU from January 1, 2011 (the last day the Veteran was engaged in substantially gainful employment), no further explanation is required as to how VA has fulfilled the duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Earlier Effective Date - Laws and Regulations

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Different statutory and regulatory provisions apply depending on whether the claim is an original claim or one for increased compensation.  See 38 C.F.R. §§ 3.400(b)(2)(i), 3.400(o)(2).  As the effective date issue on appeal for PTSD stems from a disagreement with an initial rating following the grant of service connection, the provisions for earlier effective dates for increased ratings do not apply.  See Rice, 22 Vet. App. at 453-54.

During the pendency of the appeal, the Veteran had also claimed entitlement to a TDIU.  "When entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Rice at 454.  Accordingly, as TDIU is part of the Veteran's November 2009 question of initial rating for PTSD, the period on appeal extends to the date VA received the service connection claim, i.e., November 5, 2009.

With regard to the appropriate regulations to apply when determining an effective date for the award of a TDIU, in Hurd v. West, 13 Vet. App. 449 (2000), the Court stated that "a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim."  Id. at 450.  Nonetheless, the Court has clarified that, "Hurd does not stand for the proposition that an assertion of entitlement to TDIU is always a claim for increased compensation."  Rice at 456.  Rather, where a TDIU is raised in a case where the assignment of the initial disability rating is on direct appeal, it is error for VA to consider the matter under the regulations relating to effective dates for increased ratings.  Id.

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014).

Earlier Effective Date for PTSD

PTSD is assigned an initial 30 percent rating for the period from November 5, 2009 to November 9, 2011, and an initial 70 percent rating from November 10, 2011.  The Veteran contends the effective date for the 70 percent initial rating should be November 5, 2009 (the date of the original claim).  The Veteran does not contend entitlement to a rating in excess of 70 percent for any period.

Disability ratings for each service-connected disability are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Under the General Rating Formula for Mental Disorders, a 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Diagnostic Code 9411.

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.

After review of the lay and medical evidence of record, the Board finds that entitlement to an initial rating of 70 percent arose on or before November 5, 2009.  Three letters from the Veteran's private treating mental health professional, L.G., and co-signed by Dr. A.F., are of record, dated December 2009, November 2011, and January 2013, which detail the psychological examinations performed on November 30, 2009, November 2, 2011, and May 15, 2012, respectively.  The RO based the initial 70 percent rating effective date of November 10, 2011 on the date that the second private mental health letter was submitted; however, all three letters are nearly identical.  In all three letters, the private treating mental health professional identified the Veteran's symptoms at the time of the psychological examination, which cause significant distress and disturbance in all areas of the Veteran's life, such as hypervigilance and isolating behaviors, impaired ability to initiate or sustain work or social relationships, memory and concentration impairment, sleep impairment, and increased irritability.  In all three letters, the GAF assigned was 38, reflecting major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

The Board finds that the frequency, severity, and duration of the PTSD symptoms, and the effect of the PTSD symptoms on the Veteran's occupational and social impairment as described in the private treating mental professional letters, more nearly approximate the schedular criteria for a 70 percent rating under Diagnostic Code 9411 for the entire initial rating period from November 5, 2009; thus, entitlement to a 70 percent rating arose on or before November 5, 2009 (the date of receipt of claim for service connection for PTSD).  The date of claim, November 5, 2009, is the later of the date of claim or the date entitlement arose, so is the proper effective date for the 70 percent rating.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2).   

Although the Veteran does not contend entitlement to an initial rating in excess of 70 percent for any period, the Board notes that the frequency, severity, and duration of the PTSD symptoms, and the effect of the PTSD symptoms on the Veteran's occupational and social impairment, do not more closely approximate the schedular criteria for a 100 percent rating under Diagnostic Code 9411 for any period on appeal.  The evidence of record does not show gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

For these reasons, the Board finds that entitlement to a 70 percent initial rating for PTSD arose on or before November 5, 2009 (the date of receipt of claim for service connection for PTSD).  The date of receipt of the original claim is November 5, 2009; therefore, the effective date of the initial rating of 70 percent is November 5, 2009, which is the later date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Earlier Effective Date for a TDIU

The Veteran contends that an effective date earlier than November 10, 2011 is warranted for the grant of a TDIU.  The Veteran contends that the TDIU should be effective from January 2009, when the Veteran was last employed.  The Veteran contends that he is unable to secure gainful employment as a result of the service-connected PTSD.  

The procedural history is addressed in greater detail in the Introduction section above.  Briefly, on November 5, 2009, VA received the Veteran's claim for service connection for PTSD.  The claim for service connection for PTSD was granted in a December 2010 rating decision with an initial 30 percent disability rating, effective November 5, 2009.  In November 2011, the Veteran submitted a claim for a TDIU.  In a June 2013 rating decision, the RO assigned an initial 70 percent disability rating, effective November 10, 2011, and granted a TDIU, effective November 10, 2011.

Given the Court's holding in Rice and the specific facts of the Veteran's appeal, the Board turns to the general rule regarding the establishment of effective dates.  Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The Board finds that the Veteran's claim for a TDIU was constructively received by VA on November 5, 2009, the date on which VA received the Veteran's claim for service connection for PTSD, and the date from which the initial rating for PTSD begins; thus, the next question to resolve is the date on which eligibility for a TDIU arose. 

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  Where a veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the combined rating percentage standards set forth in 38 C.F.R. § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2014).

As a result of this Board decision, the Veteran's service-connected PTSD has been rated 70 percent disabling effective November 5, 2009; thus, the Veteran has met the rating percentage criteria for TDIU under 38 C.F.R. § 4.16(a) throughout the period on appeal from November 5, 2009. 

The Board finds that the evidence is at least in equipoise as to whether, prior to November 10, 2011, the service-connected PTSD precluded the type of employment for which the Veteran is trained and for which he has experience.  A September 2010 VA PTSD examination revealed that the Veteran was employed as a brick layer and worked in that capacity for many years.  At that time, the Veteran reported that he worked approximately 80 hours over the past eight to ten months due to the economy and the fact that people were not building.  Significantly, the VA examiner indicated that the Veteran was not demonstrating any mental health symptoms that would preclude his ability to work on a full-time or consistent basis.  The VA examiner noted the Veteran's report that the reason he was not currently working full-time was that jobs were not available due to the economy.  As such, while there is evidence that the Veteran had marginal employment during this period, the evidence also demonstrates that the marginal employment is not compatible with a determination of unemployability because the restriction to securing or retaining better employment was not due to disability.  See 38 C.F.R. § 4.17(a) (2014).  In short, the evidence, particularly the Veteran's own statements, indicates that the Veteran was not working full-time due to restrictions in the economy and a lack of brick laying jobs, and not due to the service-connected PTSD.

However, the Board finds that it is at least as likely as not that, since January 1, 2011, the Veteran has been unable to secure and follow a substantially gainful occupation due to the service-connected PTSD.  In all three letters from the Veteran's private treating mental health professional, the Veteran was considered permanently and totally disabled, and unemployable.  In the December 2009 letter, the Veteran was employed as a brick layer; however, in the November 2011 letter, the Veteran reported that he stopped working in January 2011.  

In this case, while the record is unclear as to the exact date that a TDIU arose (i.e., when the Veteran was last employed), the Veteran has repeatedly reported that he stopped working in January 2011.  The record reflects that the Veteran was employed as a brick layer as of September 2010 (during the VA examination), albeit with marginal employment not due to the service-connected PTSD.  Most recently, in a July 2013 statement associated with the Notice of Disagreement as to the effective date of the award of a TDIU, the Veteran explicitly stated, "The correct effective date for the 'total' rating is January 2011." 

In consideration of the foregoing, the Board finds that the evidence is in equipoise as to whether the Veteran was precluded from obtaining or maintaining substantially gainful employment due to the service-connected PTSD for the appeal period from January 1, 2011, when the record establishes that he ceased employment.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for an effective date of January 1, 2011, but no earlier, for the award of a TDIU have been met.


ORDER

An effective date of November 5, 2009, but no earlier, for a 70 percent initial disability rating for the service-connected PTSD, is granted.

An effective date of January 1, 2011, but no earlier, for a TDIU, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


